NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      FEB 25 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ESTEBAN SANCHEZ-DOMINGO, AKA                     No. 10-70239
 Domingo Esteban Sanchez,
                                                  Agency No. A026-760-211
              Petitioner,

    v.                                            MEMORANDUM*

 ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

         Esteban Sanchez-Domingo, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence factual findings, Wakkary v. Holder, 558 F.3d
1049, 1056 (9th Cir. 2009). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s finding that Sanchez failed to show

that he suffered harm rising to the level of persecution. See Lim v. INS, 224 F.3d
929, 936 (9th Cir. 2000) (“Threats standing alone [] constitute past persecution in

only a small category of cases, and only when the threats are so menacing as to

cause significant actual suffering or harm.”) (internal quotation marks and citation

omitted). Substantial evidence also supports the BIA’s finding that Sanchez failed

to demonstrate his fear of future persecution was objectively reasonable. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (concluding future fear not

objectively reasonable under circumstances of the case). Contrary to Sanchez-

Domingo’s contention, the record reflects that the BIA considered the 2006

country report. Thus, Sanchez’s asylum claim fails.

      Because Sanchez failed to establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

      Finally, we lack jurisdiction to consider Sanchez’s suspension of deportation

claim because he did not raise it to the agency. See Barron v. Ashcroft, 358 F.3d
2                                  10-70239
674, 677-78 (9th Cir. 2004) (no jurisdiction over legal claims not presented in

administrative proceedings below).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   10-70239